            Case 3:17-cv-01595-EWD            Document 81        09/27/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


DE’JUAN THOMAS                                                          CIVIL ACTION NO.

VERSUS                                                                  17-1595-EWD

SALLY GRYDER, ET AL.                                                    CONSENT

                           SETTLEMENT CONFERENCE ORDER

        IT IS ORDERED that a settlement conference is hereby set for October 29, 2019 at

9:30 a.m. in chambers, which is located at 777 Florida St., Room 278, Baton Rouge, Louisiana.

        The settlement conference will begin with a statement by Judge Bourgeois. Each party

should also be prepared to make a brief statement setting forth the most important legal and

factual issues in the case that will affect settlement negotiations. 1 Thereafter, the parties will be

separated, and Judge Bourgeois will facilitate the negotiations between the parties.

        The following is provided to ensure that the necessary parties are present for the

conference, to assist the Court in an objective appraisal and evaluation of the lawsuit, and to

facilitate settlement of this matter in the most efficient manner.

A.      PERSONS ATTENDING THE CONFERENCE

        In addition to counsel who will try the case, a person with full settlement authority must

be present for each party at the conference. This requires the presence of your client or, if a

corporate entity, an authorized representative of your client, who has full and final settlement

authority. The purpose of this requirement is to have representatives present who can settle the

case during the course of the conference without consulting a superior. Upon proper application


1 Depending on the circumstances of the particular case, the Court may elect to hear opening
statements in the separate caucuses.
                Case 3:17-cv-01595-EWD          Document 81       09/27/19 Page 2 of 4



to the Court and under extenuating circumstances,2 a governmental entity, insurance company or

corporate entity may be granted permission to proceed with a representative with limited

authority, provided he/she has direct communication with a representative with full authority

throughout the conference, even if the settlement conference lasts through lunch or after working

hours. Any other persons deemed necessary to negotiate a settlement may also attend. Counsel

of record will be responsible for timely advising any involved non-party (i.e., insurance

company), of the requirements of this order.

B.        CONFIDENTIAL STATEMENTS

          The parties shall submit confidential settlement position papers by noon on October 22,

2019 to the judge’s chambers either via facsimile transmission to (225) 389-3603 or hand

delivery. The statement shall not exceed five pages and shall contain the following:

          (a)     Persons Attending: The name and title, if applicable, of the client or authorized

                  representative who will be attending the conference with trial counsel.

          (b)     Statement of your Case: The position paper should set forth a brief statement of

                  your claim or defense. It should also contain a statement of the liability issues

                  present, including a description of the strongest and weakest points of your case,

                  both legal and factual.

          (c)     Quantum: A brief statement of your position on quantum, including any injuries

                  sustained. When applicable, describe any surgeries, current medical status, and

                  any other relevant legal or factual issues.

          A concluding section should contain suggestions for a satisfactory resolution of the

claim. Please do not be bound by monetary solutions, but rather consider all possible


2   The purchase of an airplane ticket is not an extenuating circumstance.
           Case 3:17-cv-01595-EWD             Document 81        09/27/19 Page 3 of 4



alternatives to reaching a satisfactory resolution. Also, please keep in mind that these

submissions are confidential, will not be exchanged, are not binding, and that posturing is

inappropriate and only serves to handicap the process. The Magistrate Judge serves as a neutral

facilitator in this process; thus it serves no purpose for either party to attempt to convince the

Magistrate Judge of his position.

C.     ATTACHMENTS

       Additional documents may be attached to the confidential settlement position paper if

they exist and counsel deems them relevant and of benefit to the Court in evaluating the case.

D.     EXCHANGE OF SETTLEMENT OFFERS

       Settlement conferences are often unproductive unless the parties have exchanged

demands and offers before the conference and made a serious effort to settle the case on their

own. Before arriving at the settlement conference the parties are to negotiate and make a

good faith effort to settle the case. A specific settlement offer, in writing, must be

submitted by the plaintiff by October 15, 2019, with a brief explanation of why settlement

is appropriate. If unacceptable to the defendant, a specific counteroffer, in writing, must

be submitted by the defendant by October 22, 2019, with a brief explanation of why

settlement is appropriate. If settlement is not achieved, plaintiff’s counsel shall deliver or fax

copies of all letters to Judge Bourgeois no later than noon on October 24, 2019.

E.     CONFIDENTIALITY

       The contents of the statements and all communications made in connection with the

settlement conference are confidential and will not be disclosed to anyone without the express

permission of the communicating party or order of a court of competent jurisdiction. The
           Case 3:17-cv-01595-EWD          Document 81      09/27/19 Page 4 of 4



statements and any other documents submitted for the settlement conference will be maintained

in chambers and will be destroyed after the conference.

       Signed in Baton Rouge, Louisiana, on September 27, 2019.



                                            S
                                            RICHARD L. BOURGEOIS, JR.
                                            UNITED STATES MAGISTRATE JUDGE
